DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Objections
Claims 1, 10, and 12 are objected to because of the following informalities: 
Claim 1, line 8: “circular” appears instead of “circularly” 
Claim 8, line 3: “angle;” appears instead of “angle; and” 
Claim 10, line 2: “of optical” appears instead of “of an optical” 
Claim 10, line 2: “array, optical” appears instead of “array, an optical” 
Claim 10, line 2: “polygon mirror, a” appears instead of “polygon mirror, and a” 
Claim 12, line 2: “of optical” appears instead of “of an optical”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 6-9, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the light beam" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites the limitation "the light beam" in line 8.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites the limitation "the first portion" in line 10.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites the limitation "the light beam" in line 10.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites the limitation "the reflected first portion" in line 11.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites the limitation "the light beam" in line 11.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites the limitation "the reflected first portion" in line 12.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites the limitation "the light beam" in line 13.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites the limitation "the transmitted light beam" in line 13.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 2 recites the limitation "the reflected first portion" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 2 recites the limitation "the light beam" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 2 recites the limitation "the transmitted light beam" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 6 recites the limitation "the light transmitters" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 7 recites the limitation "the curvature" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 8 recites the limitation " the transmitted light beam " in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 9 recites the limitation "the light beam" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 9 recites the limitation "the first portion of the reflected light" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 12 recites the limitation "the supplemental steering device" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Talty et al. (US 2020/0088878). 
As to claim 1, Talty discloses a continuous-wave Light Detection and Ranging (LiDAR) system (scanning frequency modulated continuous wave lidar system 200; FIG. 2; paragraphs [0027]-[0028]), comprising: 
one or more laser light sources configured to generate one or more light beams (laser 210 configured to generate at least one light beam; FIG. 2; paragraph [0028]), wherein light frequency of the light beams is modulated in a predefined pattern (the laser frequency can be modulated; paragraph [0029]); and 
one or more light engines configured to respectively receive the one or more light beams (integration platform 240; FIG. 2; paragraph [0027]; note - see Applicant's figure 2, and light engine 200, where Applicant defines the light engine as the portion of the device configured to generate and receive light beams, which includes all portions of the device (specification page 5, lines 17-18)), wherein each of the one or more light engines includes: 
a light transmitter (front facet 210a; FIG. 2; paragraph [0029]) configured to: 
receive a first portion of one of the light beams (as shown in FIG. 2, transmitted light beam 102 from laser 210 is received by front facet 210a; FIG. 2; paragraph [0029]), and 
transmit the first portion of the light beam at a predetermined angle (as shown in FIG. 2, transmitted light beam 102 is transmitted through front facet 120a at a predetermined angle); 
a light receiver (focusing lens 230; FIG. 2; paragraph [0034]) configured to: 
receive the first portion of the light beam reflected from an object (reflected light beam 104 is received by focusing lens 230; FIG. 2; paragraph [0034]), and 
transmit the reflected first portion of the light beam to a balanced detector (reflected light 104 is transmitted to photodetectors 216a and 216b; FIG. 2; paragraphs [0032]-[0033]), wherein the balanced detector is configured to detect a beat between the reflected first portion of the light beam with a second portion of the transmitted light beam (photodetectors 216a and 216b detect interference between reflected light 104 and leakage energy from laser 210, which would be the same at the transmitted light 102, resulted from a difference in frequency; FIG. 2; paragraphs [0026], [0031]-[0033]). 
As to claim 2, Talty further discloses a distance processor configured to calculate a distance based on a frequency difference between the reflected first portion of the light beam and the second portion of the transmitted light beam (processor 106 is configured to determine a distance or range of an object 110 based on the difference between the transmitted light beam 102, by using the leakage energy from laser 210, and the reflected light beam 104; FIG. 2; paragraphs [0026], [0031]-[0033]). 
As to claim 3, Talty further discloses that the light transmitter and the light receiver connected to two ports respectively (front facet 210a is connected to first aperture 222 and focusing lens 230 is connected to second aperture 224; FIG. 2; paragraphs [0029], [0031]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Waggoner et al. (US 5,164,784) in view of Crouch et al. (11,181,641). 
As to claim 1, Waggoner teaches a continuous-wave Light Detection and Ranging (LiDAR) system (FIG. 1, reference number 10, CW Doppler LIDAR system; col. 3, lines 67-68), comprising: 
one or more laser light sources configured to generate one or more light beams (FIG. 1, reference number 12, neodymium laser 12 generates coherent light; col. 4, lines 1-4), wherein light frequency of the light beams is modulated in a predefined pattern (laser 12 emits light with a narrow range of optical frequencies; column 4, lines 1-22); and 
one or more light engines configured to respectively receive the one or more light beams (all elements of CW doppler LIDAR system 10 shown in figure 1, less the laser 12 and optical isolator 14; FIG. 1; note - see Applicant's figure 2, and light engine 200, where Applicant defines the light engine as the portion of the device configured to generate and receive light beams, which includes all portions of the device (specification page 5, lines 17-18)), wherein each of the one or more light engines includes: 
a light transmitter (FIG. 1, beam splitter 16; col. 4, lines 1-22) configured to: 
receive a first portion of one of the light beams (FIG. 1, beam splitter 16 receives test beam 20; col. 4, lines 1-22), and 
transmit the first portion of the light beam at a predetermined angle (test beam 20 is transmitted at a predetermined angle as shown in FIG. 1, then modulated into test beam 20'; col. 4, lines 1-30); 
a light receiver configured to: 
receive the first portion of the light beam reflected from an object (FIG. 1, beam splitter 38 receives the test beam 20' from path 32 after it is reflected from target 30; col. 5, lines 10-26), and 
transmit the reflected first portion of the light beam to a balanced detector (FIG. 1, beam splitter 38 directs reflected test beam 20' to photodetector 44; col. 5, lines 10-26), wherein the balanced detector is configured to detect a beat between the reflected first portion of the light beam with a second portion of the transmitted light beam (FIG. 1, photodetector 44 is configured to detect the beat frequency between the reflected test beam 20' and a modulated reference beam 18'; col. 5, lines 27-58). 
Crouch teaches a detector system similar to that of Waggoner and refers to such system as “balanced detector” (col. 12, lines 62, detector array 230; col. 13, lines 190-20, “the detector array is a single paired or unpaired detector”; col. 14, lines 28-38), and therefore better identifies the acoustic-optical modulators of Waggoner (AOMs 22 and 34, mentioned e.g. at col. 5, lines 27-34, as well as at other locations in Waggoner) as comprising, with a photodetector, a balanced detector. 
\As to claim 4, Waggoner further teaches that the light transmitter and the light receiver are integrated to a same port with a polarization splitting device (as shown in FIG. 1, modulated test beam 20' and reflected test beam 20' travel along a portion of a single path within the CW doppler LIDAR system 10, indicating the use of a single port, thus beam splitter 16 and beam splitter 38 are integrated to a single port using Brewster plate 24; col. 4, line 31 to col. 5, line 26). 
As to claim 5, Waggoner further teaches that the light transmitter and the light receiver are integrated to a same port with a 1x2 coupler (as shown in FIG. 1, modulated test beam 20' and reflected test beam 20' travel along a portion of a single path within the CW doppler LIDAR system 10, indicating the use of a single port, thus beam splitter 16 and beam splitter 38 are integrated to a single port using Brewster plate 24; col. 4, line 31 to col. 5, line 26; note Applicant defines a 1x2 coupler as receiving a first portion of the light from the light transmitter or beam splitter 204 and further receiving a reflected first portion of the light beam and transmitting it to the light receiver or coupler 208 (instant application; page 9, lines 10-21)). 
As to claim 8, Waggoner further teaches integrated with a quarter-wave plate configured to convert the transmitted first portion of the transmitted light beam into a circular polarized light beam and convert returned light back into linear polarization perpendicular to the transmitted light and coupled into the polarization splitting device (FIG. 1 shows quarter-wavelength plate 26 converts modulated test beam 20' into a circular polarized light beam and converts the reflected test beam 20' back into linear polarization orthogonal to the modulated test beam 20' and is coupled to Brewster plate 24; col. 4, line 31 to col. 5, line 26). 
As to claim 9, Waggoner further teaches integrated with beam steering devices configured to steer the transmitted first portion of the light beam at different directions, and receive the first portion of the reflected light (Brewster plate 24 and convex lens 28 are configured to steer modulated test beam 20' and reflected test beam 20' within the path shown in FIG. 1; col. 4, lines 31-59). 
As to claim 10, Waggoner further teaches includes a device selected from a group consisting of optical phase array, optical grating, a mirror galvanometer, a polygon mirror, a MEMS mirror (Brewster plate 24 and convex lens 28 are considered an optical phase array due to it reflecting and transmitting light based on its polarization and characteristic velocity, or phase; FIG. 1; column 4, lines 31-59).

Claims 6, 7, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Talty in view of Epitaux et al. (US 2016/0266322). 
As to claim 6, Talty teaches the continuous-wave LiDAR system of claim 1 as discussed above.  Talty further teaches the light transmitters of the one or more light engines are arranged on a chip edge (front facet 210a is arranged on the edge of photonic chip 202; figure 2; paragraph [0028]).  However, Talty does not teach that the light transmitters of the one or more light engines are arranged on a curved chip edge.  Epitaux teaches a curved chip edge (as shown in figure 16, hybrid SiPho chip 57 includes a borosilicate glass layer 56 through which channel beam 35 transmits via curved edge lens 43; paragraph [0115]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the front edge of photonic chip 202 of Talty to provide a borosilicate glass layer on the chip. with curved chip edge, as taught by Epitaux, in order to provide the advantages of using a transmission lens with a low coefficient of thermal expansion and with good surface quality, highly efficient visible-light transmission characteristics, and mechanical strength (see Epitaux; paragraph [0015]), while also being able to decrease the space gap between the apertures 222 and 224 and the collimating lens 228 and focusing lens 230, respectively, allowing for greater precision of transmission between the two components. 
As to claim 7, Talty as modified by Epitaux teaches the continuous-wave LiDAR system of claim 6 as just discussed  Talty further teaches that surfaces of optical components must be co-dependent (collimator 228, and furthermore the surface of chip 202 must be co-dependent with the front and back surface of the collimator as well as the index of refraction of the collimator by design; paragraph [0034]).  Epitaux further teaches that the curvature of the curved chip edge is determined based on a front curvature of a collimator, a back curvature of the collimator, and a refractive index of the collimator (as shown in FIG. 16, the curved edge lens 43 transmits light directly into lens 42 of coupler 19, where lens 43 is given a curvature to properly transmit to lens 42 which has a radius of curvature of 343 µm and a refractive index of n=1.45; paragraph [0115]). In order to ensure the functionality of the device of Talty while also using the strong, highly efficient curved chip edge 43 of SiPho chip 57 of Epitaux, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the front edge of photonic chip 202 of Talty to be rounded, such that the curvature of the curved chip edge is determined based on a front curvature of a collimator, a back curvature of the collimator, and a refractive index of the collimator, to provide the advantages of using a transmission lens with a low coefficient of thermal expansion and with good surface quality, highly efficient visible-light transmission characteristics, and mechanical strength, (see Epitaux; paragraph [0015]), while also being able to decrease the space gap between the apertures 222 and 224 and the collimating lens 228 and focusing lens 230, respectively, allowing for greater precision of transmission between the two components. 
As to claim 11, Talty further teaches a supplemental steering device configured to steer the transmitted first portion of the light beam at different directions in space (MEMs scanner 206 for scanning transmitted light beam 102 over a plurality of angles; FIG. 2; paragraph [0035]). 
As to claim 12, Talty further teaches that the supplemental steering device includes a device selected from a group consisting of optical phase array, optical grating, a mirror galvanometer, a MEMS mirror, a polygon mirror or combination of these devices (MEMs scanner 206 for scanning transmitted light beam 102 over a plurality of angles; FIG. 2; paragraph [0035]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645